Marone v Kally (2016 NY Slip Op 03859)





Marone v Kally


2016 NY Slip Op 03859


Decided on May 18, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2015-07279
 (Index No. 26535/07)

[*1]Freya Marone, etc., et al., respondents, 
vCharles M. Kally, et al., appellants, et al., defendant.


Giaimo Associates, LLP, New York, NY (Joseph O. Giaimo of counsel), for appellants.
David H. Singer & Associates, LLP, New York, NY (Benjamin N. Fink of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, pursuant to RPAPL article 15 to compel the determination of claims to certain real property, the defendants Charles M. Kally and Mimi M. Kally appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Strauss, J.), dated August 25, 2014, as granted that branch of the plaintiffs' motion which was to reform the subject deeds to reflect the metes and bounds description contained in the first cause of action of the complaint.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The defendants Charles M. Kally and Mimi M. Kally (hereinafter together the defendants) contend that the Supreme Court erred in granting that branch of the plaintiffs' motion which was to reform the deeds pertaining to the parcels of real property at issue in this action to reflect the metes and bounds description contained in the first cause of action of the complaint. The defendants argue that such relief was precluded by this Court's determination on a prior appeal in this matter (see Marone v Kally, 109 AD3d 880). The defendants' contention is without merit.
The defendants' remaining contention is not properly before this Court.
HALL, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court